Per Curiam.
The questions raised in this ease are the same as those raised in Gardner & Meeks Company v. New York Central and Hudson River Railroad Company, decided by this court at the present term (ante ¶. 257). The judgment under review herein will be affirmed for the reasons stated in the opinion of Mr. Justice Pitney in that case.
For affirmance — Ti-ie Chancellor, Chief Justice, Dixon, Garrison, Port, Garretson, Pitney, Swayze, Bogert, Vredenburgh, Yroom, Green, Gray. 13.
For reversal — -None.